In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1394
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

MARJORY DINGWALL,
                                               Defendant-Appellant.
                     ____________________

        Appeal from the United States District Court for the
                    Western District of Wisconsin.
      No. 3:19-cr-00023-jdp-1 — James D. Peterson, Chief Judge.
                     ____________________

       ARGUED APRIL 2, 2021 — DECIDED JULY 30, 2021
                ____________________

   Before WOOD, HAMILTON, and KIRSCH, Circuit Judges.
    HAMILTON, Circuit Judge. Marjory Dingwall was charged
with three counts of robbery and three counts of brandishing
a ﬁrearm during a crime of violence. She admits the robberies
but claims she committed them under duress, in fear of brutal
violence at the hands of her abusive boyfriend, Aaron Stanley.
Dingwall ﬁled a motion in limine seeking a ruling on evidence
to support her duress defense, including expert evidence on
battering and its eﬀects.
2                                                   No. 20-1394

    The duress defense has two elements: reasonable fear of
imminent death or serious injury, and the absence of reason-
able, legal alternatives to committing the crime. United
States v. Sawyer, 558 F.3d 705, 711 (7th Cir. 2009). The district
court denied Dingwall’s motion, ﬁnding that her evidence
could not meet either requirement. Dingwall then pleaded
guilty to three counts of Hobbs Act robbery and one count of
brandishing a ﬁrearm during and in relation to a crime of vi-
olence, but she reserved her right to appeal the decision on
the motion in limine.
    We see the question diﬀerently than the district court did,
but we recognize that the rare cases like this are close and dif-
ﬁcult, often dividing appellate panels. Dingwall surely faces
challenges in demonstrating both imminence and no reason-
able alternatives: Stanley was not physically present for any
of the robberies, Dingwall actually held a gun, and there is a
dispute about whether Stanley threatened harm if she did not
commit these speciﬁc oﬀenses. Those facts present questions
for a jury, however. We join the Ninth, District of Columbia,
and Sixth Circuits in concluding that immediate physical
presence of the threat is not always essential to a duress de-
fense and that expert evidence of battering and its eﬀects may
be permitted to support a duress defense because it may in-
form the jury how an objectively reasonable person under the
defendant’s circumstances might behave. See United States v.
Lopez, 913 F.3d 807 (9th Cir. 2019); United States v. Nwoye
(Nwoye II), 824 F.3d 1129 (D.C. Cir. 2016) (Kavanaugh, J.);
Dando v. Yukins, 461 F.3d 791 (6th Cir. 2006); contra, United
States v. Dixon, 901 F.3d 1170, 1173 (10th Cir. 2018) (aﬃrming
exclusion of evidence of battered woman’s syndrome); United
States v. Willis, 38 F.3d 170, 173 (5th Cir. 1994) (same). We
No. 20-1394                                                              3

therefore reverse the judgment of the district court and re-
mand for further proceedings.
I. Nature and Elements of a Duress Defense
    The defense of duress “may excuse conduct that would
otherwise be punishable.” Dixon v. United States, 548 U.S. 1, 6
(2006). This is “because the defendant nevertheless acted un-
der a threat of greater immediate harm that could only be
avoided by committing the crime charged.” Sawyer, 558 F.3d
at 711.
    To present a duress defense, the defendant must produce
evidence that “(1) she reasonably feared immediate death or
serious bodily harm unless she committed the oﬀense; and
(2) there was no reasonable opportunity to refuse to commit
the oﬀense and avoid the threatened injury.” Id., citing United
States v. Jocic, 207 F.3d 889, 892 (7th Cir. 2000). “To satisfy a
threshold showing of a duress defense, a defendant must in-
troduce suﬃcient evidence as to all the elements of the de-
fense.” United States v. Tanner, 941 F.2d 574, 588 (7th Cir. 1991)
(citations omitted); see also Dixon, 548 U.S. at 17 (defendant
must establish duress defense by preponderance of evi-
dence). 1


    1  Modern courts, including this one, sometimes use the terms “du-
ress” and “necessity” interchangeably. E.g., United States v. Tokash, 282
F.3d 962, 969 (7th Cir. 2002) (“We have repeatedly and unquestioningly
held that a defendant claiming a defense of necessity or duress must estab-
lish that he was under imminent fear of death or serious bodily harm.”)
(emphasis added). But the Supreme Court has recognized the common
law distinction between the two:
        Duress was said to excuse criminal conduct where the ac-
        tor was under an unlawful threat of imminent death or
        serious bodily injury, which threat caused the actor to
4                                                              No. 20-1394

    The duress defense uses “reasonable” twice, ﬁrst in terms
of the defendant’s reasonable fear of harm, and second in
terms of whether a reasonable and legal alternative course
was available. The Model Penal Code puts it a little diﬀerently
but still makes reasonableness the touchstone: “It is an aﬃrm-
ative defense that the actor engaged in the conduct charged to
constitute an oﬀense because he was coerced to do so by the
use of, or threat to use, unlawful force against his person or
the person of another, that a person of reasonable ﬁrmness in his
situation would have been unable to resist.” Model Penal Code
§ 2:09(1) (1985) (emphasis added), quoted in Lopez, 913 F.3d at
822. “Reasonableness is the touchstone of a duress defense… .
Whether an alternative is reasonable turns on whether a rea-
sonable person would have availed herself of it.” Nwoye II, 824


        engage in conduct violating the literal terms of the crimi-
        nal law. While the defense of duress covered the situation
        where the coercion had its source in the actions of other
        human beings, the defense of necessity, or choice of evils,
        traditionally covered the situation where physical forces
        beyond the actor’s control rendered illegal conduct the
        lesser of two evils.
United States v. Bailey, 444 U.S. 394, 409–10 (1980); see also United States v.
Garza, 664 F.2d 135, 140 n.7 (7th Cir. 1981) (discussing Bailey and conclud-
ing that appellants were asserting defense of duress since they feared
harm from others).
     The Seventh Circuit Pattern Criminal Jury Instructions describe “co-
ercion/duress” as when the defendant has proven that she committed the
offense “because [she was] coerced”; and “[t]o establish that [she] was co-
erced, [the] defendant must prove” fear of immediate death or serious in-
jury if she did not commit the offense, and had no reasonable opportunity
to refuse to commit the offense. Seventh Circuit Pattern Crim. Jury Instr.
§ 6.08 (2020 ed.). We use “duress” because the term seems more prevalent
in this circuit under similar circumstances.
No. 20-1394                                                              5

F.3d at 1136–37. As we explain below, expert evidence on bat-
tering and its eﬀects may give a lay jury useful insights about
the situation in which a person of reasonable ﬁrmness ﬁnds
herself. 2
II. Factual and Procedural History
    A. Facts of Abuse and the Robberies
   Because we review what amounts to a rejection of
Dingwall’s duress defense as legally insuﬃcient, we accept
her version of the facts for purposes of this appeal. We draw
much of our account from the statement, text messages, pho-
tographs, and other evidence she submitted to support her
motion in limine. Marjory Dingwall met Aaron Stanley in
Madison, Wisconsin while she was in treatment for alcohol
abuse. Stanley, out of recovery himself, was a volunteer van
driver at the treatment center. The two began a relationship.
After Dingwall relapsed, she was barred from the treatment
center. 3



    2 We use the phrase “battering and its effects” because it is more in-
clusive and less prone to stereo-typing of victims than the older phrase,
“battered woman syndrome,” which was often used as courts took a new
look at domestic violence in the 1970s and 1980s, and which continues to
be used in many courts. See Nwoye II, 824 F.3d at 1133 n.1.
    3 There are many reasons why medical professionals discourage da-
ting during the first year of recovery, but one is particularly disturbing:
“the practice in which elder members with more years of sobriety sexually
pursue newcomers” is so common that it is called “13th stepping.” Eliza-
beth Brown, The Culture of Alcoholics Anonymous Perpetuates Sexual Abuse,
VICE (Nov. 10, 2017, 4:57 P.M.), https://www.vice.com/en/arti-
cle/7x4m8q/sexual-assault-alcoholics-anonymous (last visited July 30,
2021).
6                                                 No. 20-1394

    Dingwall and her daughter lived in a rented room for a
few weeks but moved out after she woke up one night to ﬁnd
the landlord sitting on her bed. They next stayed at a homeless
shelter, but some nights the shelter had no space and they had
to sleep on the ﬂoor of a friend’s home. Stanley asked
Dingwall to stay with him, but that lasted only a week be-
cause Dingwall became concerned by the way Stanley was
treating her. But after another week back at the homeless shel-
ter, Dingwall and her daughter again moved in with Stanley.
    Stanley then began using crack cocaine. Slowly he became
emotionally and then physically abusive to Dingwall. Stan-
ley’s beatings escalated from hitting and strangling, to drag-
ging Dingwall down the stairs, breaking her nose, and boxing
her ear. Soon a pattern became apparent: Stanley would beat
Dingwall, then apologize profusely, and things would then
return to “normal” for a while until Stanley would ﬂy into a
rage again.
    After Stanley bought a gun, the beatings and controlling
behavior got worse. One night, Stanley shot the gun into the
mattress on the side where Dingwall slept. Stanley began
walking around the house, holding the gun. He frequently
looked through Dingwall’s phone, certain that she was cheat-
ing on him. He took her food-stamp card, making it diﬃcult
for Dingwall to buy food. Dingwall wanted to leave, but she
felt that she had no other options.
    Stanley began robbing stores to get money for drugs.
When he felt that he was “hot” and had run out of money, he
started telling Dingwall that she owed him money. After un-
successfully begging her parents for money, Dingwall stalled
by lying to Stanley, insisting that there were problems with
No. 20-1394                                                           7

routing the money from her parents. After a few days of de-
lay, Stanley grew frustrated and literally pistol-whipped her.
    The next day, on January 6, 2019, Stanley drove Dingwall
to a Stop-N-Go gas station near Madison. He told Dingwall to
put on a sweatshirt backwards, said it was her “turn,” and put
his gun in her hand. Dingwall walked in, showed the clerk she
had a gun, “asked” for money, took approximately $80 cash
from the clerk, and ran out.
     Stanley did not hit her that night, sending the message that
committing the crime as ordered was a way to avoid his
abuse. But the money did not protect Dingwall for long. Stan-
ley harangued her the entire next day, reminding her that she
still owed him money, telling her “NEED THE REST OF THE
MONEY THIS IS BS,” and more.4 Dingwall committed the
second robbery while Stanley was still at work: she took the
gun to a boutique store, pointed it at the clerk on the counter,
and demanded money. Dingwall did not tell Stanley that she
got the money from a robbery; she told him it was from her
mother. That night, Stanley was “nice to [her]” but demanded
degrading sex.
    On January 8, 2019, Stanley called Dingwall from work,
yelling and demanding the rest of the money. He told
Dingwall that Mobil would be a good gas station to “hit.”
That afternoon, Dingwall entered a Mobil gas station, re-
vealed her pistol grip, demanded money, and left after the
clerk complied.


   4 Texts include: “hope it all goes well can u plz lmk asap when u get
ur money!!!!”; “U and ur mother need 2 figure this S*** OUT.”; “I see NO
reason ur mom can’t deposit this f***ing money.”; “Unless ur lying.”
SA141–42. Dingwall responded, “Just F***in Kill me already.” SA143.
8                                                  No. 20-1394

   The next morning, Stanley strangled Dingwall and
punched her in the face. Dingwall later texted Stanley asking
him to “please try to be nice to me. I’m so sore from this morn-
ing,” and “I’ve never been hit so hard in all my life.” Police
arrested Dingwall a few days later.
    B. Procedural History
    A federal grand jury charged Dingwall with three counts
of Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a), and
three counts of brandishing a ﬁrearm during and in relation
to a crime of violence, in violation of 18 U.S.C.
§ 924(c)(1)(A)(ii).
    Dingwall ﬁled a pretrial motion in limine seeking a ruling
on evidence she planned to oﬀer about battering and its ef-
fects to support a duress defense. The evidence included the
statement by Dingwall, emails, text messages, and an expert
report from Dr. Darald Hanusa, Ph.D., LSAC, of the Midwest
Domestic Violence Resource Center. Dr. Hanusa spent a full
day with Dingwall, evaluating her mental state through over
a dozen standardized measures applying questionnaires and
checklists. He diagnosed Dingwall with Post-Traumatic
Stress Disorder (PTSD) and Battered Woman Syndrome (as
deﬁned in the DSM-5, 309.81 (2013)) as a victim of what he
described as “an extraordinarily extreme case of relationship
abuse.” SA34–35.
    Dr. Hanusa’s report summarized social science research
showing that battering can transform a victim’s cognition and
perception, including through: loss of an assumption of
safety, loss of a view of the world as meaningful, holding neg-
ative beliefs about self, development of a “continuum of tol-
erance” (meaning increased tolerance for abuse from the
No. 20-1394                                                     9

partner and rationalization of such abuse), and increased tol-
erance for “cognitive inconsistency” as a means of adjusting
to the partner’s unpredictable conduct. SA36–37.
    In his conclusions, Dr. Hanusa explained that battered
women “are typically fearful and oﬀ balance. Their attempts
to decrease, minimize and stop the violence can include cajol-
ing the abuser, engaging in self-destructive [behaviors] in-
cluding self-blame, criminal or illegal behaviors or any other
way that they can.” SA51. Dr. Hanusa continued:
      As with victims of terrorism or those held hos-
      tage, a battered woman’s perception of her situ-
      ation and reality in general is changed and sub-
      stantially altered. When this occurs, her capacity
      to evaluate options is diminished substantially. As a
      mechanism related to “learned helplessness[,]”
      she will take whatever action that has the highest pre-
      dictability stopping the violence against her, even if
      — in the long run — it is detrimental to her own
      wellbeing. As Marjory shared in this report, the
      only thing that would predictably stop Aaron’s
      abuse of her was to do exactly what he said,
      even committing robbery.
      … [B]attered women, such as Marjory, have ex-
      perienced trauma and consequently have had
      their basic beliefs about the world and them-
      selves challenged and changed. These changes
      have a great impact on a battered woman’s per-
      ceptions of her options, on not just the relation-
      ships she forms, and choices she makes in her
      life but the consequences of these choices and
10                                                No. 20-1394

      her desire to avoid further violence from her
      partner.
      … According to Dutton (1993), the battered
      woman’s perception of viable options for stopping
      the violence and abuse by any means is not only
      shaped by her own prior experience with vio-
      lence, but also inﬂuences her future actions in
      response to violence. The perception or under-
      standing of whether there are options available
      that would end the violence is based largely on
      what has actually been learned through experi-
      ence.
SA51–52 (emphases added).
    Dr. Hanusa concluded that Dingwall “was at extreme risk
for being killed in this relationship.” SA55. He summed up
his views on the duress defense:
      Marjory has survived a relationship in which
      her physical and emotional character was sub-
      jected to horriﬁc abuse [in her] physical and
      psychological relationship with Aaron. Based
      on the data presented in this case, it is reasona-
      ble to conclude that Marjory was not in a posi-
      tion to question Aaron’s demands to commit
      robbery let alone act against them, even though
      she knew that these activities were illegal.
SA 54. The district judge studied Dingwall’s proﬀer carefully
but concluded that it was not suﬃcient under existing circuit
precedent, reasoning that even if Dingwall’s evidence were
credited, the duress requirements of imminence and of no le-
gal alternatives could not be satisﬁed. The judge denied
No. 20-1394                                                  11

Dingwall’s motion in an oral ruling, observing the absence of
circuit precedent on the issue and looking “forward to seeing
what the Seventh Circuit says about it.”
    Dingwall then entered conditional pleas under Federal
Rule of Criminal Procedure 11(a)(2), pleading guilty to three
counts of Hobbs Act robbery and one of the § 924(c) ﬁrearm
counts, but reserving her right to appeal the denial of her mo-
tion in limine. At the sentencing hearing, the district court
asked this court to reverse its legal position on the duress de-
fense: “I hope that the Seventh Circuit joins the other circuits
and says, ‘Look, this is a recognized psychological phenome-
non that happens when … partners face severe abuse and it
can have the eﬀect of being so dominating in their mind that
it really undermines their complete responsibility for what
they do.’” The court sentenced Dingwall to thirty months and
one day in prison and three years of supervised release, treat-
ing the evidence of severe abuse as “extraordinarily mitigat-
ing.” Dingwall appeals the denial of her motion in limine.
III. Analysis
   A. Standard of Review
    Decisions on the admission or exclusion of evidence are
ordinarily reviewed for abuse of discretion. United States v.
Wade, 962 F.3d 1004, 1011 (7th Cir. 2020). But because the dis-
trict court denied the motion based on its determination that,
as a matter of law, Dingwall had failed to meet the require-
ments to introduce evidence needed to support the duress de-
fense, we review de novo. Id.; see generally United States v.
Vargas, 689 F.3d 867, 877 (7th Cir. 2012) (review is de novo
where defendant objects to court’s refusal to give theory-of-
12                                                   No. 20-1394

defense instruction), abrogated on other grounds, Burton v.
City of Zion, 901 F.3d 772, 778 (7th Cir. 2018).
     B. Introduction of Expert Evidence for the Duress Defense
    Dingwall’s duress defense faces major obstacles. Chief
among them is that when she committed the three robberies,
Stanley was not physically present. For the ﬁrst robbery, he
waited in the car out of sight after handing Dingwall his gun
and sending her in to rob the store. For the second and third
robberies, he was at work, though after having continued his
violent physical abuse, threats, and demands for money. Fur-
thermore, Dingwall held a gun for each robbery. A jury might
well ﬁnd that a reasonable person in the situation did not rea-
sonably fear imminent violence and had reasonable alterna-
tives to committing the robberies, such as calling police for
help.
    Dingwall argues, however, that a reasonable person in her
situation, including the repeated violent abuse and psycholog-
ical pressure from Stanley, could fear imminent death or seri-
ous injury if she did not commit the robberies and could not
see other reasonable alternatives to the crimes. She argues that
she needs expert testimony from Dr. Hanusa to explain her
situation to a jury, including how abuse aﬀects victims’ per-
ceptions, choices, and behavior. We have not decided before
on the admissibility of such evidence. See United States v. Ma-
doch, 149 F.3d 596, 600 (7th Cir. 1998) (“We therefore express
no opinion on whether the pattern of abusive behavior to
which [the defendant] testiﬁed could ever support a diﬀerent
instruction on intent or coercion, because anything we said
would necessarily be speculative.”).
No. 20-1394                                                  13

       1. Other Courts’ Approaches to Expert Evidence on Batter-
          ing and its Eﬀects
    Thoughtful opinions from our colleagues in other circuits
provide useful guidance on the duress defense where the per-
son posing the threat is not always physically present. In
Dando v. Yukins, 461 F.3d 791 (6th Cir. 2006), the petitioner’s
boyfriend was armed and had threatened to kill her. She
helped him commit a series of armed robberies and assaults
over the course of a day, but she was not always in his imme-
diate physical presence. The Sixth Circuit concluded that her
counsel had been deﬁcient in advising her to plead no-contest
without ﬁrst investigating through an expert the possibility of
a duress defense based on battered woman’s syndrome. Id. at
800. The court reasoned that “evidence of Battered Woman’s
Syndrome can explain why a reasonable person might resort
to such actions given a history of violent abuse and the immi-
nent violent threats.” Id. at 801. The court explained that “the
theory of Battered Woman’s Syndrome is not at odds with a
reasonableness requirement—if anything, evidence of Bat-
tered Woman’s Syndrome can potentially bolster an argu-
ment that a defendant’s actions were in fact reasonable.” Id.
The Sixth Circuit concluded that, where the defendant partic-
ipated in a crime spree while accompanied by her heavily
armed boyfriend who had threatened her life, “a reasonable
person in her situation would likely have feared death or seri-
ous bodily harm.” Id. at 802 (emphasis added).
    The District of Columbia Circuit took a similar approach
in Nwoye II, 824 F.3d 1129 (D.C. Cir. 2016), where the defend-
ant had been convicted of extortion. Her abuser was not phys-
ically present, and in some instances was actually on the other
side of the country when the crimes were committed, but he
14                                                 No. 20-1394

was monitoring her actions and conversations through a re-
mote electronic device. The defendant claimed that her coun-
sel was ineﬀective by failing to oﬀer expert testimony on the
eﬀects of intimate partner violence. The District of Columbia
Circuit reversed the district court’s ﬁnding of no prejudice
and remanded for further proceedings on whether counsel’s
performance fell below an objective standard of reasonable-
ness. Id. at 1141. Writing for the court, then-Judge Kavanaugh
reasoned that because “the duress defense requires a defend-
ant to have acted reasonably under the circumstances, and ex-
pert testimony can help a jury assess whether a battered
woman’s actions were reasonable,” expert testimony can be
“relevant to the duress defense.” Id. at 1136. In words that ﬁt
this case, the court wrote: “Although a jury might not ﬁnd the
appearances suﬃcient to provoke a reasonable person’s fear,
they might conclude otherwise as to a reasonable person’s
perception of the reality when enlightened by expert testi-
mony on the concept of hypervigilance.” Id. at 1137 (quotation
omitted; emphasis removed).
   Similarly, in United States v. Lopez, 913 F.3d 807 (9th Cir.
2019), defendant Lopez’s abuser was a convicted felon on the
run from police. He had threatened her and her family, then
accompanied her to a pawn shop and demanded that she buy
a gun for him using her twin sister’s identiﬁcation. She did so,
and he took the gun away and started on a new series of
crimes that ended in his own death. Lopez was then charged
with federal crimes for lying to buy a gun for her abuser. She
oﬀered expert testimony on intimate partner abuse to explain
her actions and her failure to avoid committing the crimes.
The district court excluded it, reasoning that the duress de-
fense used an objective standard of reasonableness and that
No. 20-1394                                                   15

the expert testimony would address only the defendant’s sub-
jective situation.
    The Ninth Circuit reversed: “In determining whether a
fear is well-grounded, the jury may take into account the ob-
jective situation in which the defendant was allegedly sub-
jected to duress.” 913 F.3d at 815 (quotation omitted; empha-
sis removed). Writing for the court, Judge Bybee explained:
“expert testimony on [battered woman’s syndrome] serves an
important role in helping dispel many of the misconceptions
regarding women in abusive relationships.” Id. at 825. Fur-
ther, “expert testimony may be characterized as explaining
how a reasonable person can nonetheless be trapped and con-
trolled by another at all times even if there is no overt threat
of violence at any given moment.” Id. at 820; see also id. (peo-
ple who are battered “accurately perceive the seriousness of
the situation before another person who had not been repeat-
edly abused might recognize the danger”) (citations omitted;
emphasis removed).
    The Ninth Circuit also observed that most other federal
and state courts have taken similar approaches to admitting
such expert testimony on battering and its eﬀects. Id. at 821,
citing Nwoye II, 824 F.3d at 1138, and Dando, 461 F.3d at 801,
as well as United States v. Ramirez, 87 Fed. R. Evid. Serv. 1154,
2012 WL 733973 (D.P.R. Mar. 6, 2012); United States v. Ceballos,
593 F. Supp. 2d 1054, 1060–63 (S.D. Iowa 2009) (allowing ex-
pert testimony on battering and its eﬀects to support duress
defense); United States v. Marenghi, 893 F. Supp. 85, 95–97 (D.
Me. 1995); Commonwealth v. Asenjo, 477 Mass. 599, 82 N.E.3d
966, 973–74 (2017); Wonnum v. State, 942 A.2d 569, 572–73 (Del.
2007); and State v. Williams, 132 Wash. 2d 248, 258–60, 937 P.2d
1052, 1058 (1997). See also United States v. Navedo-Ramirez, 781
16                                                    No. 20-1394

F.3d 563, 568 (1st Cir. 2015) (expert evidence on battering and
eﬀects could be relevant in proper case of duress but was not
in particular case).
     On the other hand, the Fifth and Tenth Circuits have af-
ﬁrmed the exclusion of such expert testimony, ﬁnding it does
not address the objective reasonableness of the defendant’s
behavior. United States v. Dixon, 901 F.3d 1170, 1183–84 (10th
Cir. 2018) (courts may not consider whether defendant’s con-
duct has been inﬂuenced by “non-tangible psychological con-
ditions” such as battering and its eﬀects because such a con-
dition is not an “external, concrete” factor); United States v.
Willis, 38 F.3d 170, 175, 177 (5th Cir. 1994) (“Evidence that the
defendant is suﬀering from the battered woman’s syndrome
is inherently subjective” and therefore not relevant to a duress
defense). See also State v. Richter, 245 Ariz. 1, 8–10, 424 P.3d
402, 408–10 (2018) (reversing convictions where trial court ex-
cluded direct evidence of intimate partner violence, but hold-
ing that expert evidence on battering was not admissible un-
der state law); State v. B.H., 183 N.J. 171, 199, 870 A.2d 273, 290
(2005) (expert evidence on battering not relevant to “reasona-
ble ﬁrmness” prong of duress defense but could be relevant
to defendant’s credibility and to explain why she would re-
main with abuser and ought not be perceived as acting reck-
lessly).
       2. The Government’s Shifting Approaches to the Expert
          Evidence
   The government’s position in this case seems inconsistent
with its position in similar cases. For example, the govern-
ment introduced expert evidence of battering and its eﬀects in
United States v. Young, 316 F.3d 649, 657–59 (7th Cir. 2002),
where the defendant was charged with kidnapping and
No. 20-1394                                                    17

interstate domestic violence (beating and threatening to kill
his partner). At trial the victim recanted her account of the vi-
olence, threats, and kidnapping. In response, the government
introduced her grand jury testimony and, to explain the vic-
tim’s about-face, oﬀered the expert testimony of a professor
in nursing who specialized in treating crime victims. She tes-
tiﬁed that such recantations are common by victims of domes-
tic violence, especially when they do not perceive a means of
escape from the violence. We aﬃrmed, ﬁnding that expert tes-
timony about battering and its eﬀects was “both reliable and
helpful in a case such as this one” because the “testimony was
highly probative as to why [the witness] recanted on the
stand.” Id. at 658–59. Accord, Arcoren v. United States, 929 F.2d
1235, 1241 (8th Cir. 1991) (aﬃrming admission of expert testi-
mony on battering and its eﬀects to explain witness recanta-
tion; it was “immaterial whether the testimony is presented
by the prosecution or by the defense”).
    In prosecuting human traﬃcking cases, the government
often introduces expert evidence to explain how traﬃckers
systematically and intentionally coerce their victims by in-
ﬂicting psychological control and fear. See, e.g., United
States v. Young, 955 F.3d 608, 615 (7th Cir. 2020) (aﬃrming ad-
mission of government’s expert testimony “deﬁn[ing] key
terms and explain[ing] common sex-traﬃcking dynamics” as
“reliable and helpful for the jury”); United States v. Alzanki, 54
F.3d 994, 1006, 1009 (1st Cir. 1995) (aﬃrming admission of ex-
pert testimony on the “behavior of abuse victims generally”).
    A good illustration from another ruling on a pretrial mo-
tion in limine appears in United States v. Jackson, 2021 WL
1570613, at *3−4 (N.D. Ind. Apr. 22, 2021), where the defend-
ant was charged with sex-traﬃcking of a minor, along with
18                                                      No. 20-1394

related crimes. As with Dingwall’s duress defense, a key issue
in Jackson is whether someone who committed crimes (com-
mercial sex acts in Jackson, and robberies here) acted out of
coercion or free will. The government was required to prove
in Jackson that the defendant knew or recklessly disregarded
that force, threats of force, fraud, coercion, or any combina-
tion of such means would be used to cause the alleged victim
to engage in a crime. The government proposed to oﬀer ex-
pert testimony about the “cycle of force, fear, and coercion
that distinguishes human traﬃcking from prostitution” by
explaining how the traﬃcker may use physical abuse and
psychological tactics to continue exploitation, in essence by
overcoming the victim’s free will. Judge Leichty denied the
defendant’s motion in limine to exclude the expert testimony:
       The proposed testimony is helpful here because
       it enables the jury to assess the alleged victim’s
       credibility, to understand the concepts and dy-
       namics of exploitation and traﬃcking invariably
       foreign to the jury’s experience, to decide whether the
       alleged victim acted voluntarily or under coercion,
       and to evaluate whether the alleged victim’s ex-
       perience was typical or implausible.
2021 WL 1570613, at *4 (emphasis added). That reasoning ap-
plies here, as well.
    Similarly, in prosecutions for sexual abuse of minors,
courts frequently admit expert evidence about “grooming” to
help the jury understand how sex abusers of children develop
an emotional relationship with a minor before initiating sex-
ual activity. See, e.g., United States v. Romero, 189 F.3d 576, 582
(7th Cir. 1999) (aﬃrming district court’s admission of expert
testimony explaining a child molester’s methods to attract
No. 20-1394                                                      19

and abuse children to help jury understand how some child
molesters operate).
    As the government’s positions in these similar contexts
demonstrate, there may be signiﬁcant value in the evidence
Dingwall seeks to introduce. Expert evidence of battering and
its eﬀects can help to explain to a jury, likely unfamiliar with
the topic, how victims of battering may respond to their cir-
cumstances. The government cannot have it both ways, ad-
mitting such evidence to explain its own witnesses’ behavior
but excluding the evidence when it is helpful to an accused
defendant. See, e.g., State v. Frost, 242 N.J. Super. 601, 612 (N.J.
App. 1990) (aﬃrming evidence of battering oﬀered by the
government: “It would seem anomalous to allow a battered
woman, where she is a criminal defendant, to oﬀer this type
of expert testimony in order to help the jury understand the
actions she took, yet deny her that same opportunity when
she is the complaining witness and/or victim and her abuser
is the criminal defendant.”).
    We agree with Lopez, Nwoye II, and Dando that expert tes-
timony on battering and its eﬀects may be oﬀered in support
of a duress defense because it may help a jury understand the
objective reasonableness of a defendant’s actions in the situa-
tion she faced, which included the history of violent and psy-
chological abuse. As those opinions explain, the questions of
reasonableness posed by the duress defense are not asked and
answered in the abstract. The judge or jury must consider the
defendant’s situation, and the reasonableness of her actions
and choices may be considered in light of what is known
about the objective eﬀects of such violent and psychological
abuse, not on the particular defendant but more generally. “A
reasonable man is not likely to fear death or great bodily
20                                                      No. 20-1394

injury when a person advances towards him during a verbal
altercation. However, a woman who has been repeatedly
beaten and once choked into unconsciousness by her husband
is likely to fear death or great bodily injury when he advances
towards her during a quarrel.” Stephanie M. Wildman &
Dolores A. Donovan, Is the Reasonable Man Obsolete?: A Critical
Perspective on Self-Defense and Provocation, 14 Loy. L.A. L. Rev.
435, 445–46 (1980–81).
     C. Consideration of Mental Conditions
   The government urges us to apply a narrower standard for
objective reasonableness such as that adopted by the Tenth
Circuit in Dixon, permitting consideration of only “external,
concrete factors unique to her” but not whether her “conduct
has been inﬂuenced by non-tangible psychological conditions
that ostensibly alter the defendant’s subjective beliefs or per-
ceptions.” Gov’t Br. at 33, citing Dixon, 901 F.3d at 1183. The
government provides two examples of conditions that would
be permissible: colorblindness, which a court may use to con-
sider “what a reasonable person who is unaware of certain
color-related facts might do,” and a photographic memory,
which a court may use to consider what a reasonable person
“with access to such knowledge might do.” Id.
    If anything, this line of reasoning supports the defendant’s
position. Evidence of the existence of a mental condition
should be admissible to help the factﬁnder consider how a
reasonable person with that condition may have responded
to the situation. 5 We agree with the government that “the


     5Such mental conditions are not limited to the government’s exam-
ples of colorblindness and photographic memory. Such mental conditions
might also include bipolar disorder, major depressive disorder, post-
No. 20-1394                                                                21

mental processes themselves are a subjective factor; the in-
quiry could not consider the particular defendant’s own value
judgments and prudential calculations of the information she
perceives.” Id. But the factual existence of a mental condition
is an “external, concrete factor” that may be demonstrated
with evidence, and that objective condition carries with it rel-
evant factors that can assist in the reasonable person inquiry.6
    Assessing the inﬂuence of mental conditions on objective
reasonableness and subjective perceptions does not lend itself
well to bright lines. But we believe courts are capable of dis-
tinguishing between expert evidence of battering and its ef-
fects to determine how a reasonable person who has been bat-
tered may have perceived a situation (objective and permissi-
ble), and expert evidence of how the defendant herself actu-
ally perceived the situation (subjective and not permissible).
    D. Other Personal Circumstances Under Objective Standards
   If we look beyond battering and its eﬀects, courts facing
questions of objective reasonableness in other contexts allow
similar evidence about a person’s history and circumstances


traumatic stress disorder, autism spectrum disorder, or the impact of bat-
tering, although this opinion is limited to battering and its effects.
    6 We do not base our decision on the objective physical roots of mental

conditions. See generally Shitij Kapur et al., Why Has it Taken So Long for
Biological Psychiatry to Develop Clinical Tests and What to Do About It?, 17
Molecular Psychiatry 1174, 1174 (2012) (discussing the field of biological
psychiatry, which “aims to understand mental disorders in terms of the
biological function of the nervous system”); Editorial, The Validation of Psy-
chiatric Diagnosis: New Models and Approaches, 152:2 Am. J. Psychiatry 161,
161 (Feb. 1995) (reviewing an “array of methods that are being applied to
track mental illnesses back to the organ system from which they emanate,
the brain, and to the aberrations occurring at a molecular level in DNA”).
22                                                  No. 20-1394

to evaluate actions and choices. Such evidence may inform
courts’ understanding of how a person may have perceived
the situation without rendering that analysis subjective. For
example, in a human traﬃcking case, one question was
whether it was reasonable for the victim to have felt threat-
ened and imprisoned under the circumstances. United
States v. Calimlim, 538 F.3d 706, 713 (7th Cir. 2008). The stand-
ard was objective reasonableness under the circumstances the
victim faced. We aﬃrmed the defendants’ convictions:
       The evidence showed that the Calimlims inten-
       tionally manipulated the situation so that Mar-
       tinez would feel compelled to remain. They
       kept her passport, never admitted that they too
       were violating the law, and never oﬀered to try
       to regularize her presence in the United States.
       Their vague warnings that someone might re-
       port Martinez and their false statements that
       they were the only ones who lawfully could em-
       ploy her could reasonably be viewed as a scheme
       to make her believe that she or her family would
       be harmed if she tried to leave. That is all the
       jury needed to convict.
Id. (emphasis added). We considered evidence of actions and
statements and opined on how those objective facts could
“reasonably be viewed” without transforming the objective
inquiry into a subjective one. Id.
    In child sexual abuse cases, courts consider objective facts
such as the communications between the defendant and the
intended victim to establish the existence of deliberate action,
again without transforming the objective inquiry into a sub-
jective one into the defendant’s actual thoughts. See United
No. 20-1394                                                         23

States v. Chambers, 642 F.3d 588, 593–94 (7th Cir. 2011) (detail-
ing, at length, signiﬁcant evidence that the defendant was
grooming the intended victim for sexual activity, even though
their plans never culminated in a meeting).
    A little further aﬁeld from the problem here, hostile-envi-
ronment employment discrimination cases have both objec-
tive and subjective elements: the work environment must
have been objectively hostile and the plaintiﬀ must have per-
ceived it, subjectively, as hostile. Harris v. Forklift Sys., Inc., 510
U.S. 17, 20, 21–22 (1993). Courts’ treatments of the objective
element illustrate a similar approach that considers the cir-
cumstances the plaintiﬀ faced, including the plaintiﬀ’s per-
sonal characteristics. It would make little sense to imagine
how an “objectively reasonable” male manager might per-
ceive sexist comments in the workplace where the actual vic-
tim was a female manager. Naturally the factﬁnder should
consider whether a “reasonable woman manager under like
circumstances would have been oﬀended.” Id. at 20.
    Similarly, courts consider an employee’s race when deter-
mining whether racist comments in the workplace create an
objectively hostile work environment. It would make little
sense for a court to ask how a hypothetical white person
might have interpreted the racial epithets and racialized
threats directed at a person of color. See, e.g., Cerros v. Steel
Technologies, Inc., 288 F.3d 1040, 1045 (7th Cir. 2002) (“Nor is
there any question that a reasonable person would perceive
that the graﬃti, remarks, and other harassing conduct were
based upon his race and ethnicity.”); Henderson v. Irving Ma-
terials, Inc., 329 F. Supp. 2d 1002, 1006–08 (S.D. Ind. 2004)
(denying summary judgment for defendant on plaintiﬀ’s
24                                                   No. 20-1394

hostile environment claim and describing racial history inher-
ent in threats aimed at plaintiﬀ).
    We could continue with many more examples of courts
considering individual circumstances when applying objec-
tive standards, but will stop with just one more. In civil cases
against police oﬃcers for allegedly excessive force, the central
issue is whether the oﬃcers’ actions were objectively reason-
able under the circumstances. In such cases, both sides rou-
tinely oﬀer expert opinions. While the precise scope of per-
missible opinions is litigated often, the general use of such
opinions is widely accepted. See, e.g., Calusinski v. Kruger, 24
F.3d 931, 937 (7th Cir. 1994) (aﬃrming admission of defense
expert’s opinions); Kladis v. Brezek, 823 F.3d 1014, 1019 (7th
Cir. 1987) (same); Richman v. Sheahan, 415 F. Supp. 2d 929,
945−51 (N.D. Ill. 2006) (detailed pretrial consideration on
scope of such opinions from defense expert); McLoughan v.
City of Springﬁeld, 208 F.R.D. 236, 239 (C.D. Ill. 2002) (detailed
pretrial consideration of such opinions from plaintiﬀ’s ex-
pert).
    In all of these types of cases, expert testimony may inform
a jury about the objective reasonableness of a person’s re-
sponse, especially to unusual circumstances beyond the scope
of a typical juror’s experience. The same is true of the objective
reasonableness of Dingwall’s responses to the circumstances
she faced here.
IV. Dingwall’s Duress Defense
   Expert evidence on battering and its eﬀects could help
Dingwall meet her burden on both elements of her duress de-
fense, that “(1) she reasonably feared immediate death or se-
rious bodily harm unless she committed the oﬀense; and (2)
No. 20-1394                                                  25

there was no reasonable opportunity to refuse to commit the
oﬀense and avoid the threatened injury.” Sawyer, 558 F.3d at
711, citing Jocic, 207 F.3d at 892.
   A. Reasonable Fear of Imminent Violence
    Dingwall must ﬁrst demonstrate that she reasonably
feared imminent death or serious bodily harm. “Reasonable-
ness—under both the imminence prong and the no-reasona-
ble alternative prong—is not assessed in the abstract. Rather,
any assessment of the reasonableness of a defendant’s actions
must take into account the defendant’s particular circum-
stances.” Nwoye II, 824 F.3d at 1137 (quotation omitted); see
also 2 Wayne R. LaFave, Substantive Criminal Law § 9.7(b) (3d
ed. 2020) (“the danger need not be real; it is enough if the de-
fendant reasonably believes it to be real”). Violence against an
intimate partner often follows a cyclical pattern, sometimes
referred to as the “cycle of abuse,” wherein the batterer beats
the victim, apologizes, and then things return to “normal” un-
til tension builds and the cycle starts again. See Lenore E.
Walker, The Battered Woman at 55–70 (1979); Lenore E. Walker,
The Battered Woman Syndrome (1984). Violence may strike at
any time; it is not necessarily an isolated or explicit threat.
Whether a battered person in Dingwall’s shoes could have
reasonably interpreted Stanley’s continuous, predictable vio-
lence throughout their relationship and building up to her
crimes as threats of “imminent violence” is exactly why ex-
pert evidence on battering and its eﬀects could be helpful to
the jury.
    The government makes much of the fact, understandably,
that Stanley was not physically present for any of the rob-
beries. For the ﬁrst robbery, he drove Dingwall to the gas sta-
tion, handed her his gun, told her to “do it,” and waited in the
26                                                            No. 20-1394

car. For the second and third robberies, Stanley was at work.
Proximity is not an explicit requirement under the “immi-
nence” element, but it may appear implicit to a common-
sense jury that has not heard expert evidence on battering and
its eﬀects and knows the defendant had a gun in her posses-
sion. 7
    We agree with the District of Columbia, Sixth, and Ninth
Circuits in Nwoye II, Dando, and Lopez and reject a strict phys-
ical proximity test to establish a reasonable fear of imminent
violence. The batterer in Nwoye II was not nearby, yet the court
determined the threats were imminent due to the batterer’s
demands for prompt communication via telephone and even
a Bluetooth headset. See Nwoye II, 824 F.3d at 1132. A jury may
have concluded that Stanley’s threats could have caused a
reasonable person in Dingwall’s situation to fear imminent vi-
olence. Stanley regularly subjected Dingwall to unpredictable
beatings, regardless of whether she provided him with the
money he demanded. Between beatings, Stanley barraged
Dingwall with near-constant angry, demanding, and de-
meaning texts and phone calls, complaining if she did not re-
ply right away. A jury could conclude that this demonstrates



     7Jacquelyn C. Campbell et al., Risk Factors for Femicide in Abusive Rela-
tionships: Results from a Multisite Case Control Study, 93 Am. J. Pub. Health
1089, 1092 (July 2003) (finding no clear protective effects for women who
both owned guns and lived apart from their abusers, thus arguably limit-
ing abusers’ access to the gun); see generally Bob Velin, Martin’s Ex-Hus-
band Gets 25 Years for Trying to Kill Her, USA Today (June 26, 2012),
http://content.usatoday.com/communities/gameon/post/2012/06/martins-
ex-husband-gets-25-years-for-attempted-murder/1#.YO8HkxNKhOe (last
visited July 30, 2021) (professional boxer was shot in her own home with
her own gun by her husband, but survived).
No. 20-1394                                                  27

an expectation of and level of control over Dingwall, even
when physically separate.
    The second issue Dingwall faces under this requirement is
whether Stanley threatened imminent violence unless she
committed the oﬀenses. Under the duress defense’s objective
reasonableness standard, the question is how a reasonable
person in Dingwall’s shoes would have perceived Stanley’s
demands. The day before the ﬁrst robbery, Stanley hit
Dingwall in the eye socket with his gun after she failed to ob-
tain money from her parents. Stanley was worried he was
“hot” from committing several robberies himself, drove
Dingwall to a Stop-N-Go, told Dingwall it was her “turn,” told
her to put on a sweatshirt backwards, and put his gun in her
hand. The next day, Stanley repeatedly texted and called
Dingwall angrily demanding more money. After she commit-
ted the second robbery, Stanley was “nice” to her but “de-
mand[ed] degrading sex.” The next day, Stanley warned
Dingwall that she better have the remaining money by the end
of the day and told her that Mobil would be a good gas station
to “hit.” Even though Dingwall committed the robbery, Stan-
ley still beat her the morning after, strangling her in front of
her daughter. A jury could conclude that Stanley’s continuous
and unpredictable violence against Dingwall, contrasted with
his being “nice” when Dingwall did what he wanted, showed
a level of manipulation and a style of communication that
could lead a reasonable person in her situation to have inter-
preted Stanley’s demands and behavior as a threat of immi-
nent violence unless she committed each robbery. Expert evi-
dence on battering and its eﬀects may be helpful to a jury eval-
uating whether a reasonable person in Dingwall’s position
would have reasonably perceived an immediate threat of
death or substantial injury from Stanley.
28                                                   No. 20-1394

     B. Lacked a Reasonable Alternative to Breaking the Law
    Dingwall must next demonstrate that she lacked reasona-
ble alternatives to breaking the law. Sawyer, 558 F.3d at 711,
citing Jocic, 207 F.3d at 892. On this element again, the govern-
ment understandably emphasizes Stanley’s physical distance
and Dingwall’s possession of the gun, arguing that Dingwall
could have escaped, called for help, or otherwise refused to
commit each crime. In the end, a jury may be persuaded by
this argument. A reasonable person who has never been bat-
tered might conclude that there was an alternative to commit-
ting each robbery, but the circumstances Dingwall faced must
be the focus here.
   Again, physical proximity is relevant but not necessarily
determinative of this second requirement. It is a factor, just as
the degree of the coercer’s control or surveillance over the de-
fendant is a factor. See Nwoye II, 824 F.3d at 1136–37. The re-
peated abuse and its impact on an objectively reasonable per-
son are crucial here. We see this as another example of how
evidence of battering and its eﬀects could help inform the
jury.
V. The Government’s Authorities
     A. Gang Violence
    In support of its arguments for excluding Dingwall’s evi-
dence, the government cites gang violence cases where de-
fendants provided evidence only of generalized threats and
other cases not presenting the special problems of repeated
violence by an intimate partner. See Sawyer, 558 F.3d at 712;
United States v. Fiore, 178 F.3d 917, 922–23 (7th Cir. 1999);
United States v. Myles, 962 F.3d 384, 388 (8th Cir. 2020); United
States v. Navarro, 608 F.3d 529, 533 (9th Cir. 2010). None of
No. 20-1394                                                29

those defendants had already been repeatedly, frequently,
and recently beaten by their intimate partners. If a relative
stranger makes a generalized, future threat, it may not meet
the “imminent threat” requirement of the duress defense. But
if the defendant’s intimate partner, who regularly and bru-
tally beats the defendant many times, often when money is
short, makes a generalized or even implicit threat while
money is short, a jury could reasonably view the threat as im-
minent.
    The government cites one case involving intimate partner
violence, United States v. Sixty Acres in Etowah County, where
a wife contended that her husband’s abuse put her under du-
ress so that she did not consent to his use of the property to
grow marijuana. 930 F.2d 857 (11th Cir. 1991). The wife pre-
sented evidence that her husband had been violent with her
in the past and that he had beaten to death his previous wife.
The district court dismissed the government’s forfeiture claim
on the ground that the wife did not consent to the use. The
Eleventh Circuit reversed, ﬁnding no link between that past
violence and the wife’s inaction in response to her husband’s
use of the property to grow marijuana:
      In our view, circumstances justify a duress de-
      fense only when the coercive party threatens
      immediate harm which the coerced party can-
      not reasonably escape. The evidence at the hear-
      ing, however, showed only that [the wife]
      feared her husband. This generalized fear pro-
      vokes our sympathy, but it cannot provoke the
      application of a legal standard whose essential
      elements are absent. Nothing in the record be-
      fore us suggests that [the husband] threatened
30                                                             No. 20-1394

         immediate retaliation to his wife if she refused
         to cooperate in the drug scheme which caused
         his arrest.
Id. at 861 (reversing district court’s ﬁnding that wife was un-
der duress because she failed to demonstrate an imminent
threat).
    The circumstances are diﬀerent here. Crediting Dingwall’s
evidence, as we must in this appeal, she showed a much more
immediate threat, not just a “generalized fear.” She oﬀered
evidence of brutal, repeated, and regular physical and psy-
chological violence linked to demands for money, instruc-
tions to “hit” a gas station, and comments that her partner was
“hot” from committing robberies himself and that it was her
“turn.” The frequency of the violence and its relationship to
demands for Dingwall to take speciﬁc illegal actions distin-
guish this case from Sixty Acres.
    Similarly, none of the government’s examples of cases
where courts concluded that the defendant had reasonable al-
ternatives to committing the speciﬁc oﬀense involved inti-
mate partner threats. 8 In many of these cases, the defendant
had voluntarily put herself into the criminal milieu. There
was an absence of history, particularly of violent history
where threats were credible, between the participants. Those
cases oﬀer little guidance for this case, where we must assume
Stanley abused Dingwall with sustained and brutal physical,
sexual, and emotional violence.


     8See Sawyer, 558 F.3d at 710–12; Jocic, 207 F.3d at 892; United States v.
Zayac, 765 F.3d 112, 120 (2d Cir. 2014); United States v. Jenrette, 744 F.2d
817, 821 (D.C. Cir. 1984); United States v. Gant, 691 F.2d 1159, 1164 (5th Cir.
1982).
No. 20-1394                                                     31

   B. Prison Cases Invoking the Necessity Defense
    The government also compares Dingwall’s duress defense
to necessity defenses raised by incarcerated people who have
acted violently in prison, which we and other courts uni-
formly reject. See, e.g., United States v. Sahakian, 453 F.3d 905,
907 (7th Cir. 2006); United States v. Tokash, 282 F.3d 962, 970
(7th Cir. 2002); United States v. Shields, 774 F. App’x 434, 437–
38 (10th Cir. 2019); United States v. Howe, 289 F. App’x 74, 78–
79 (6th Cir. 2008); United States v. Bello, 194 F.3d 18, 26–27 (1st
Cir. 1999); cf. United States v. Nailor, 2018 WL 11256062, at *2
(W.D. Wis. Feb. 9, 2018) (“Although federal courts have not
gone so far as to bar the defense altogether, Nailor does not
cite any cases in which a federal court allowed a prisoner to
raise the defense in the context of a weapons charge.”).
    We are not persuaded by the comparison. Prisons pose
special dangers. Excusing otherwise criminal violence in a
prison based on a theory of duress or self-defense poses too
great a risk of uncontrolled violence. “If fear of potential fu-
ture violence were the appropriate standard … the absurd re-
sult would be that every inmate in any prison across the coun-
try could justify their possession of a weapon simply by artic-
ulating a fear of some future, possible, and generalized
threat.” Tokash, 282 F.3d at 970. And that is simply unreason-
able. The prison cases are not helpful, let alone controlling,
guides for battering by an intimate partner. With intimate
partner violence, there is more than a “generalized fear” or
“rumor” of violence, and the assailant is known. The battered
person’s fear that the violence may occur at some “unspeci-
ﬁed time in the future” is part of the coercive eﬀect. And the
risk of violent chaos in prison resulting from permitting incar-
cerated people to raise a duress defense with only a
32                                                            No. 20-1394

“generalized threat” is profoundly diﬀerent. See, e.g., United
States v. Haynes, 143 F.3d 1089, 1091 (7th Cir. 1998) (“If prison-
ers could decide for themselves when to seek protection from
the guards and when to settle matters by violence, prisons
would be impossible to regulate. The guards might as well
throw the inmates together, withdraw to the perimeter, and
let them kill one another[.]”). 9
VI. The Roles of Judge and Jury
    This opinion should not be understood as changing the
role of a district judge in deciding the admissibility of any ev-
idence, including expert opinions, or in deciding how to in-
struct a jury about an aﬃrmative defense. The judge remains
the gatekeeper, if you will, ensuring that admitted evidence is
relevant and that expert testimony meets the reliability and
relevance requirements of Federal Rule of Evidence 702, and
assessing whether the defense evidence, if believed, is legally
suﬃcient to support the aﬃrmative defense. At the same time,


     9 Dingwall also compares the duress defense to the self-defense ex-
cuse. Def. Reply Br. at 25. The self-defense excuse, like duress, requires
evidence that the defendant faced imminent harm and had “no reasonable
legal alternatives to using force in self-defense.” United States v. Waldman,
835 F.3d 751, 756 (7th Cir. 2016). The self-defense excuse includes an im-
portant proportionality component: it is “the use of force necessary to de-
fend against the imminent use of unlawful force.” Id. at 754, citing Haynes,
143 F.3d at 1090. While summaries of the duress defense do not explicitly
require proportionality, we believe it is implicit within the requirement
that the actor not have any reasonable alternative. We are also concerned
about the difference between excusing the harm to an aggressor caused by
a defendant acting in self-defense, and excusing the harm to an innocent
third party caused by a defendant acting under duress. This concern and
the proportionality concern may be appropriate subjects for jury instruc-
tions.
No. 20-1394                                                      33

in these cases as in any other, the judge acting as a gatekeeper
must take care not to take over the role of a jury in weighing
evidence and deciding the credibility of testimony.
     As the Supreme Court taught in Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579, 595–96 (1993), a judge con-
sidering expert opinions must focus “solely on principles and
methodology, not on the conclusions that they generate,” and
should keep in mind the role of “[v]igorous cross-examina-
tion, presentation of contrary evidence, and careful instruc-
tion on the burden of proof” in dealing with “shaky but ad-
missible evidence.” See also, e.g., United States v. Truitt, 938
F.3d 885, 889–91 (7th Cir. 2019) (aﬃrming Rule 702 exclusion
of expert proﬀered on group dynamics to explain defendant’s
repeated claims for fraudulent tax refunds). Similarly, the
judge’s role is not to decide the merits of the aﬃrmative de-
fense or the credibility of supporting evidence but to decide
whether the evidence is suﬃcient to allow the jury to decide
it. E.g., United States v. Bailey, 444 U.S. 394, 415–16 (1980).
    In this case, the district court ruled before trial that the de-
fendant’s proﬀer of evidence was not legally suﬃcient. We
have explained why we disagree with that assessment, giving
full credence to defendant’s evidence. As with any pretrial
ruling on the admissibility of evidence, however, such a pre-
trial ruling may be revisited based on the actual evidence pre-
sented at trial. Cf. United States v. Davis, 845 F.3d 282, 287 (7th
Cir. 2016) (government’s trial evidence did not fulﬁll pretrial
“Santiago proﬀer” in key respects for admission of co-con-
spirator statements; district court did not err by reconsidering
admissibility and ﬁnding that foundations were suﬃcient for
admission). In addition, because the district court ruled on a
broad basis that Dingwall’s duress proﬀer was not suﬃcient
34                                                No. 20-1394

in this case, the government might not have had occasion to
raise more speciﬁc challenges to her evidence.
    Consistent with the Ninth Circuit in Lopez, the District of
Columbia Circuit in Nwoye II, and the Sixth Circuit in Dando,
we conclude that Dingwall should not have been denied the
opportunity to oﬀer evidence of battering and its eﬀects, in-
cluding expert opinions, to support her duress defense. Such
evidence can help inform the factﬁnder how an objectively
reasonable person in her circumstances may behave. This de-
cision does not guarantee Dingwall’s success with her duress
defense; our decision here is only about whether evidence
was properly excluded on the ground that it was not relevant
or suﬃcient to support a duress defense. This decision is not
intended to preclude speciﬁc objections to speciﬁc portions of
her evidence. We REVERSE Dingwall’s convictions and sen-
tence and REMAND so that Dingwall may withdraw her
guilty pleas, knowing that her proﬀered evidence of battering
and its eﬀects may not be excluded on the broad relevance
and suﬃciency reasons given by the district court.
No. 20-1394                                                    35

    KIRSCH, Circuit Judge, concurring in the judgment. I agree
that evidence of battering and its eﬀects can be relevant to
whether a battered person’s actions were objectively reasona-
ble under the circumstances, and that physical proximity is
suﬃcient, but not always necessary, to make an initial show-
ing on the imminence prong of the duress defense. See United
States v. Nwoye, 824 F.3d 1129, 1136–38 (D.C. Cir. 2016). I write
separately for two reasons: ﬁrst, to highlight the limits of our
holding; second, to emphasize the district court’s role to de-
cide in the ﬁrst instance whether Dingwall’s evidence should
be admitted at trial as well as whether she is entitled to a du-
ress jury instruction on each count. We do not hold that any
of Dingwall’s evidence should be admitted at trial or that she
is entitled to a duress jury instruction. Those questions must
be answered by the district court in the ﬁrst instance on re-
mand.
                                I
    We are “a court of review, not ﬁrst view.” Cutter v. Wil-
kinson, 544 U.S. 709, 781 n.7 (2005). If we are convinced that a
lower court applied the incorrect legal standard, we should
reverse, announce the proper standard, and remand for the
lower court to apply it. See Moore v. Texas, 136 S. Ct. 666, 674
(2019) (Alito, J., dissenting). We hold today that the standard
the district court applied is the incorrect standard. The district
court held that our precedent tied its hands, preventing it
from considering the evidence of battering and its eﬀects as
Dingwall presented it. The district court’s full explanation of
its holding was as follows:
       I agree with the parties here that the elements
       are that I’d [sic] have to show that the danger
       was so imminent, meaning in the next moments,
36                                                   No. 20-1394

       and that there were no legal alternatives. And I
       think that that’s not met here. And I don’t see a
       foundation in the precedent for me to really
       consider kind of the broader coercive impact of
       this history of abuse.
R. 33 at 3. Stated diﬀerently, the district court did not consider
the evidence in the way Dingwall hoped because it believed it
could not consider it. We go no further than instructing that
district courts are not barred by our caselaw from considering
testimony of battering and its eﬀects when a criminal defend-
ant attempts to oﬀer a duress defense.
    The district court, now armed with the proper standard,
must act as the gatekeeper for evidentiary admissibility at
each stage of trial. This involves, among other things, decid-
ing in the ﬁrst instance whether Dingwall’s proﬀer meets the
initial suﬃciency showing on each count and ultimately
whether a duress instruction is appropriate—and if so, as to
which counts—at the close of the evidence.
                                II
    Accordingly, the district court will have to make several
decisions on remand. First, once Dingwall proﬀers her duress
defense to the district court before trial, the court must decide
whether the proﬀer—accepted as true—presents suﬃcient
evidence to show she can meet each element of the defense.
See United States v. Tokash, 282 F.3d 962, 967 (7th Cir. 2002). If
suﬃcient, Dingwall may present her evidence to the jury. See
id. As the majority acknowledges, the district court governs
each admissibility decision concerning evidence, both lay and
expert, that Dingwall seeks to admit. See, e.g., United States v.
Brown, 973 F.3d 667, 703 (7th Cir. 2020) (expert testimony);
No. 20-1394                                                           37

United States v. Bowling, 952 F.3d 861, 868 (7th Cir. 2020) (lay
testimony). The district court then must decide, after adver-
sarial testing of Dingwall’s evidence, whether to give a jury
instruction on the duress defense and as to which counts. In
doing so, the district court must determine whether: “(1) the
defendant’s proﬀered instruction is a correct statement of the
law; (2) the theory of defense is supported by the evidence; (3)
the theory of defense is not part of the charge; and (4) the fail-
ure to include the instruction would deny the defendant a fair
trial.” United States v. Sawyer, 558 F.3d 705, 710 (7th Cir. 2009).
    The majority opinion makes references to what “a jury”
might conclude, 1 which could be read to suggest that
Dingwall’s proﬀered evidence has cleared (at least) the suﬃ-
ciency threshold. It has not, because the district court has not
yet said that it has.
    Dingwall very well may not be entitled to a duress defense
on all counts. As the majority notes, Dingwall faces several
challenges in presenting her duress theory, particularly on
counts 2 or 3 (the second and third armed robberies). The dis-
trict court must determine whether she has presented legally
suﬃcient evidence that she had no reasonable, legal alterna-
tive to committing armed robbery (including that the crime
was proportional to the threat of harm, see supra at 32 n.9) on
January 7 and 8, 2019, when under her version of the events:
Stanley did not ask her to commit a crime, let alone armed rob-
bery, but instead demanded money which Dingwall at-
tempted to get from her mother; Stanley was at work at the
time of Dingwall’s crimes; Dingwall had exclusive access to


    1For instance, in its introduction, the majority writes, “Those facts
present questions for a jury, however.” Supra at 2.
38                                                   No. 20-1394

Stanley’s only ﬁrearm; and Dingwall had a relationship with
Stanley’s mother that, at least according to her proﬀer, ap-
peared to be friendly and supportive (Dingwall conﬁded in
Stanley’s mother as late as December 2018 after Stanley bat-
tered her and ﬁred his gun into her mattress, and Stanley’s
mother oﬀered help and a place for Dingwall to stay). See Sep-
arate App’x at 148–49.
    Moreover, as the majority recognizes when citing to United
States v. Davis, 845 F.3d 282 (7th Cir. 2016), we do not know
what the evidence will be at trial. We only know what
Dingwall has proﬀered the evidence to be. We accept her prof-
fer as true, but as is often the case with proﬀers, there are in-
consistencies between her statement and other evidence she
submitted. For instance, Dingwall stated that on January 7:
“Even though I was not being beaten he was still demanding
degrading sex, but I honestly was so checked out that I did
whatever he said or wanted. I just remember that night being
particularly degrading and him making me [engage in an un-
wanted sex act.]” Contrast her statement with the following
text message she sent to Stanley in the afternoon on January
8: “Ur [sic] sex game was on point last night baby!!! My heads
[sic] still spinning [.]”
    The references to a “jury” throughout the majority opinion
are not meant to usurp the role of the district judge in this case
(or in any other case) or to decide in the ﬁrst instance whether
Dingwall has met the stringent legal requirements to argue
her defense to the jury at trial. That is a decision left to the
district court on remand.